Citation Nr: 0821503	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities and/ or a service-connected right 
ankle disability.

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
bilateral knee disabilities and/ or a service-connected right 
ankle disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
bilateral knee disabilities and/ or a service-connected right 
ankle disability.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for a dental 
disability.

10.  Entitlement to service connection for incontinence.

11.  Entitlement to an initial evaluation in excess of 10 
percent for dyshidrotic eczema.

12.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis, status post 
arthroscopic anterior cruciate ligament repair.

13.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteoarthritis.

14. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture, status post 
arthroscopic talor dome repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to May 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and May 2006 rating decisions of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The June 2005 rating 
decision, in pertinent part, denied service connection for 
migraines, a left ankle disability, a low back disability, a 
cervical spine disability, bilateral hip disability, a dental 
disability, allergic rhinitis, sinusitis, and glaucoma.  The 
rating decision also granted service connection for 
dyshidrotic eczema, osteoarthritis of the right knee, 
osteoarthritis of the left knee, and residuals of a right 
ankle fracture.  The May 2006 rating decision, in pertinent 
part, denied service connection for incontinence.  

The issues of entitlement to service connection for a dental 
disability, a left ankle disability, migraines, allergic 
rhinitis, a cervical spine disability, glaucoma, and 
incontinence and the issues of increased an increased initial 
evaluation for service-connected dyshidrotic eczema, a right 
ankle disability, a right knee disability, and a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a current low back disability.

2.  The competent evidence of record does not show that the 
veteran has a current hip disability.

3.  The competent evidence of record does not show that the 
veteran has current chronic sinusitis.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor proximately due to, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Bilateral hip disability was not incurred in or 
aggravated by active service, nor proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VCAA notification was issued by means of 
August 2005 and August 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
her of what evidence was required to substantiate the claims 
and of her and VA's respective duties for obtaining evidence, 
and provided her with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in the event of award of the 
benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, notification was issued after 
the initial AOJ adjudication of the claims.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
her claims.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Sinusitis, a Low Back Disability, and Bilateral Hip 
Disability

The veteran asserts that service connection is warranted for 
sinusitis, and a low back disability and bilateral hip 
disability, to include as secondary to service-connected 
bilateral knee disabilities and/ or a service-connected right 
ankle disability.  However, for the reasons set forth below, 
the Board finds that a grant of service connection is not 
warranted.

With respect to an in service injury or disease, the 
veteran's service medical records reflect that the veteran 
was involved in a motor vehicle accident in June 1990 and 
that she subsequently complained of, and sought treatment 
for, a low back disability on numerous occasions between June 
1990 and 1993.  Such records also reflect that the veteran 
sought treatment for sinusitis in June 1984, October 1992, 
and December 2005.  The veteran also sought treatment for a 
left hip disability in October 1999 and April 2002.   The 
veteran's service medical records do not demonstrate that she 
ever complained of, or sought treatment for, a right hip 
disability.  

With regard to a current disability, the veteran, during her 
April 2008 Videoconference hearing, testified that she had 
received treatment for her low back and bilateral hip 
disabilities.  (Transcript (T.) at page (pg.) 4-10).  
However, the objective clinical evidence of record does not 
demonstrate that the veteran has complained of, or sought 
treatment for, a current low back disability, bilateral hip 
disability, or sinusitis.  In fact, on VA examination in 
March  2005, the examiner, who examined the veteran's hips 
and back and provided the various ranges of motion, reported 
that x-rays of the veteran's lumbar spine and bilateral hips 
were read as normal.  She also indicated that there was no 
evidence of a chronic hip disability.  To the extent that the 
record shows that the veteran has reported that he 
experiences low back and bilateral hip pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current low back disability, bilateral 
hip disability, or sinusitis, the Board concludes that an 
award of service connection on either a direct or secondary 
basis is not justified.  Support for this conclusion is found 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where 
the Court found that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that she has a 
current low back disability, bilateral hip disability, and 
sinusitis that are related to service she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  She is competent to give evidence about 
what she experienced; for example, she is competent to report 
that she experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of her claims.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current low back 
disability or bilateral hip disability as a result of her 
service or service-connected disability, or sinusitis as a 
result of her service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for sinusitis and 
a low back disability and bilateral hip disability, to 
include as secondary to service-connected bilateral knee 
disabilities and/ or a service-connected right ankle 
disability, and the claims must be denied.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral knee 
disabilities and/ or a service-connected right ankle 
disability, is denied.

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected 
bilateral knee disabilities and/ or a service-connected right 
ankle disability, is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The record reflects that in June 2006, the veteran submitted 
a Notice of Disagreement with the May 2006 RO denial of 
entitlement to service connection for incontinence, and the 
June 2005 rating decision (July 2005 notice letter) 
assignment of initial evaluations for service-connected right 
knee disability, service-connected left knee disability, and 
service-connected residuals of a right ankle fracture.  
However, it does not appear that a SOC has been issued as to 
any of these issues.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that in these circumstances where a 
Notice of Disagreement is filed, but a Statement of the Case 
has not been issued, the Board must remand the claim to the 
RO to direct that a Statement of the Case be issued.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance includes making as many requests as 
necessary to obtain relevant records (including service 
medical records) from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).  

The veteran, in her August 2005 Notice of Disagreement, 
stated that her two front teeth were knocked out while 
playing intramural basketball for her squadron.  She has also 
indicated that such injury was documented in her service 
dental records.  Although the record contains the veteran's 
service medical records, the record does not reflect that the 
RO has obtained any of the veteran's service dental records.  
An attempt to obtain the veteran's service dental records 
would be useful in the adjudication of the appeal.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion his necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
a left ankle disability Post-service treatment records 
demonstrate that the veteran has been diagnosed with left 
ankle posterior tibial tendonitis.  Her service medical 
records reflect that she complained of, and sought treatment 
for a left ankle disability on numerous occasions, including 
in May 1995, 2002, 2003, 2004, and 2005.  However, despite 
evidence of both a current and in-service left ankle 
disability, the record does not reflect that the veteran has 
been afforded a VA examination and clinical opinion to 
determine the nature and etiology of her symptomology.  The 
Board finds that such an examination is necessary to fairly 
adjudicate the veteran's claim.

The veteran asserts that service connection is warranted for 
a cervical spine disability.  Post-service treatment records 
demonstrate that the veteran has been diagnosed with 
cervicalgia.  Her service medical records reflect that she 
complained of, and sought treatment for a neck disability 
after being involved in a motor vehicle accident on numerous 
occasions, including in 1990, 1991, 1992, 1993, and 2005.  
However, despite evidence of both a current and in-service 
cervical spine disability, the record does not reflect that 
the veteran has been afforded a VA examination and clinical 
opinion to determine the nature and etiology of her 
symptomology.  The Board finds that such an examination is 
necessary to fairly adjudicate the veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for allergic rhinitis, the veteran 
reported a history of hay fever on a December 1982 Report of 
Medical History provided in conjunction with her enlistment 
examination.  The examiner reported that the hay fever was 
seasonal and well-controlled with no medications.  A January 
2003 service medical record also reflects that the veteran 
complained of, and sought treatment for rhinitis.  Likewise, 
a June 2004 service medical record reflects that she reported 
that her allergies had been kicking in over the past month.  
The veteran also reported a history of severe allergies in a 
February 2005 Health History Questionnaire.  The examiner 
reported that her allergic rhinitis was stable and that she 
should continue to use Flonase.  However, despite evidence 
that the veteran's allergic rhinitis may have pre-existed 
service, the record does not reflect that the veteran has 
been requested to identify all providers of treatment for hay 
fever prior to service, nor afforded a VA examination and 
clinical opinion to determine whether such condition was 
aggravated or incurred during service.  The Board finds that 
such would be useful to fairly adjudicate the veteran's 
claim.

With respect to the veteran's claim for entitlement to 
service connection for glaucoma, post-service treatment 
records reflect that the veteran has complained of, and 
sought treatment for glaucoma.  Service medical records dated 
in December 2004, January 2005, and February 2005 also 
reflect that the veteran complained of, and sought treatment 
for glaucoma.  However, despite evidence of glaucoma both 
currently and in-service, the record does not reflect that 
the veteran has been afforded a VA examination and clinical 
opinion to determine the nature and etiology of her 
symptomology.  The Board finds that such an examination is 
necessary to fairly adjudicate the veteran's claim.

With respect to the veteran's claim for entitlement to 
service connection for headaches, post-service treatment 
records reflect that the veteran has complained of, and 
sought treatment for headaches, that have been diagnosed as 
migraines and tension headaches. The veteran's service 
medical records also reflect that she complained of, and 
sought treatment for headaches in 1992, 2003, 2004, and 2005.
Although the veteran underwent a VA examination in March 
2005, the examiner failed to provide an opinion as to whether 
the veteran's current headaches are etiologically related to 
her documented in-service headaches.  The Board finds that 
such a clinical opinion is necessary to fairly adjudicate the 
veteran's claim.

With respect to the veteran's claim for an initial evaluation 
in excess of 10 percent for dyshidrotic eczema, the record 
reflects that the veteran underwent a VA examination March 
2005.  However, the Board, in reviewing the March 2005 
examination, finds that the information contained therein is 
insufficient to rate the veteran's disability.  The other 
clinical evidence of record pertaining to such skin 
disability is also insufficient to rate the veteran's 
disability.  Therefore, the Board finds that the veteran 
should be afforded a new VA examination to ascertain the 
nature and extent of her service-connected dyshidrotic 
eczema.
  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for incontinence, 
headaches, glaucoma, dental disability, 
left ankle disability, cervical spine 
disability, allergic rhinitis (hay 
fever), and her dyshidrotic eczema, prior 
to, and since, her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  Contact all appropriate official 
sources, to include the National 
Personnel Records Center, and request the 
veteran's service dental records.  If 
such records cannot be located then it 
should be so indicated in the record.

3.  The veteran should be afforded a VA 
dental examination by the appropriate 
specialist to determine the nature and 
etiology of any current dental 
disability. All necessary tests should be 
performed.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current dental 
disability that is etiologically related 
to service, to include any documented in-
service dental trauma.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

4.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of her current left ankle 
disability.  All necessary tests should 
be performed.  The examiner should then 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current left ankle 
disability that is etiologically related 
to service, including the documented left 
ankle symptomology in May 1995, 2002, 
2003, 2004, and 2005.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of her current cervical spine 
disability. All necessary tests should be 
performed.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current cervical 
spine disability that is etiologically 
related to service, including the 
documented cervical spine symptomology in 
1990, 1991, 1992, 1993, and 2005.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

6.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of her current allergic 
rhinitis. All necessary tests should be 
performed.  The examiner should then be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any preexisting hay 
fever (allergic rhinitis) was aggravated 
by the veteran's service in the military 
or, in the alternative, whether it is at 
least as likely as not that the veteran 
has a current allergic rhinitis 
disability that is etiologically related 
to service, including the rhinitis 
documented in service.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

7.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of her current glaucoma. All 
necessary tests should be performed.  The 
examiner should then be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
has a current glaucoma disability that is 
etiologically related to service, 
including the glaucoma documented in 2004 
and 2005.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

8.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of her current headaches. All 
necessary tests should be performed.  The 
examiner should then be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
has a current headache disability that is 
etiologically related to service, 
including the headaches documented in 
1992, 2003, 2004, and 2005.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

9.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current severity of her 
service-connected dyshidrotic eczema.  
The examiner should specifically address 
the following:

a) the percentage of the entire body 
and percentage of exposed areas 
affected; and

b) the type of treatment in the last 
12-month period, with specific notation 
of any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the 
duration of the therapy.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

        10.  The RO should issue a Statement of the Case 
reflecting
its adjudication of the issue of 
entitlement to service connection for 
incontinence and the issues of increased 
initial evaluations for the veteran's 
service-connected right and left knee 
disabilities as well her service-
connected right ankle disability. The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if she desires appellate review of these 
issues.   The appellant should be 
afforded the appropriate period of time 
to respond.

11.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a left ankle disability, 
migraines, allergic rhinitis, a cervical 
spine disability, and glaucoma, as well 
as the issue of entitlement to increased 
rating for her service-connected 
dyshidrotic eczema.  If any benefit 
sought remains denied, the veteran and 
her representative should be issued a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


